Citation Nr: 1513691	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Office (RO) in Waco, Texas.

In a July 2012 rating decision, the RO granted service connection for hyperthyroidism with euthyroid multinodular goiter and assigned a temporary 100 percent convalescence rating from January 21, 2010 followed by a 10 percent rating from May 1, 2010.  The Veteran filed a notice of disagreement as to the initial rating assigned for the thyroid disability in May 2013.  Subsequently, the RO issued a Statement of the Case in July 2014 but the Veteran did not perfect an appeal by filing a substantive appeal.  Therefore, the claim is not on appeal before Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a left hip disability.  She contends that the onset of her hip pain was in the late 2004 while on active duty and it progressed over the years since that time.  She reported that she complained of hip pain in service but it has been considered as pelvic pain secondary to her service-connected gynecological condition; the physicians were always more concerned with her back pain and never provided any treatments for her hip pain.  However, she maintains that her hip pain is not related to any gynecological issue and that it is a "localized hip pain" related to a hip joint issue.

Service treatment records show multiple complaints of hip pain and pelvic pain.  Further, service treatment reports dated from January 2005 note an assessment of compression arthralgia-pelvis/hip/femur, with an impression of hip pain.  VA treatment records reflect medical history of hip arthralgia (pain on rotation, pain in groin) and the Veteran's complaints of left hip injury that she claims to be service-related.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran was never provided a VA examination to determine the current nature and etiology of any left hip disability.  The Veteran is certainly competent to provide lay evidence regarding the onset of the hip problem in service and observable symptoms that continued after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  Based on the lay testimony, the Board finds that the low threshold under McLendon is met in this case and a VA examination should be obtained to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any updated treatment records for the Veteran from the VA North Texas Healthcare System (VA HCS) in Dallas, Texas, and all associated outpatient clinics, dated from November 2013 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left hip disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current left hip disability, and if any, whether it is at least as likely as not (50 percent probability or more) that such disability had it onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

